Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Jim Nikolai on 08/26/2021.
	The application has been amended as follows:
	Claim 1, 2nd line from the bottom “overcome, pushes” has been replaced with “overcome, the pushing block pushes”.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Dyer et al. (US 5,492,156) teaches a cable tie tensioning and severing tool (Fig. 1-23: 10), characterized by comprising: a housing (11) having an end provided with an inlet (32) and an opposite end provided with a connection opening (other end has opening to receive 182), wherein the inlet is an entrance for a cable tie (19); a cutting member (325, 326) pivotally (via 78) provided in the housing, wherein the cutting member has a front end (front side end by the inlet) and a rear end (opposite end) defined respectively on two opposite sides of a pivotally connected portion of the cutting member, and the front end is provided with a blade (128) for 
However, Dyer et al is failed to disclose or suggest “the pulling member is pivotally provided with a pushing block abutting against the rear end of the cutting member; wherein the trigger is provided with a stop block abutting against the pushing block; the elastic member has an opposite end pressing against the pressing hammer such that the pressing hammer applies a pressing force to the cutting member, the stop block is driven to push the pushing block such that the pushing block pulls the cable tie through the pulling member and, once the pressing force is overcome, pushes and thereby pivots the cutting member to sever the cable tie.” In combination with the other limitations of claim 1.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 2-5 are allowed as dependent from claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799